Exhibit 2.41 SHARE PURCHASE WARRANT INDENTURE LORUS THERAPEUTICS INC. - AND - COMPUTERSHARE TRUST COMPANY OF CANADA Providing for the issue of up to 10,000,000 Common Share Purchase Warrants August 15, 2011 TABLE OF CONTENTS Page ARTICLE 1 INTERPRETATION 1 Definitions 1 Meaning of “outstanding” for Certain Purposes 5 Day not a Business Day 5 Words Importing the Singular and Gender 6 Time of the Essence 6 Interpretation not Affected by Headings, etc. 6 Applicable Law and Attornment 6 Trust Indenture Legislation 6 Beneficiaries 6 Conflicts 6 Severability 7 Entire Agreement 7 Currency 7 ARTICLE 2 ISSUE OF WARRANTS 7 Creation and Issue of Warrants 7 Form of Warrants 7 Form and Terms of Warrant Certificates 8 Issue of Warrant Certificates 8 Warrantholder not a Shareholder 8 Execution of Warrant Certificates 9 Certification by Warrant Agent 9 Exchange of Warrant Certificates 10 Issue in Substitution for Lost Certificates 10 Registration and Transfer of Warrants 10 Enforcement of Rights of Warrantholders 12 Warrants to Rank Pari Passu 12 Notice to Warrantholders 12 Notice to the Company or the Warrant Agent 13 Transfer Restrictions and Legends 14 Global Warrant Certificates 14 Reliance by the Warrant Agent 17 Purchase of Warrants for Cancellation 17 ARTICLE 3 EXERCISE OF WARRANTS 17 Method of Exercise of Warrants 17 Effect of the Exercise of Warrants 19 Partial Exercise of Warrants 19 Cancellation of Warrants 20 Expiration of Warrants 20 Adjustment of the Exercise Price and Subscription Rights 20 Adjustment Rules for Exercise Price 25 Postponement of Issue of Shares, etc. 27 Notice of Certain Events 28 No Fractional Shares 28 Reclassification, Reorganizations, etc. 29 ARTICLE 4 COVENANTS OF THE COMPANY 29 General Covenants 29 Securities Qualification Requirements 31 Warrant Agent’s Remuneration and Expenses 32 Third Party Interests 32 Performance of Covenants by Warrant Agent 32 ARTICLE 5 ENFORCEMENT 32 Warrantholders May Not Sue 32 Suits by Warrantholders 33 Warrant Agent may Institute Proceedings 33 Immunity of Shareholders, etc. 33 Limitation of Liability 34 ARTICLE 6 MEETINGS OF WARRANTHOLDERS 34 Right to Convene Meeting 34 Notice 34 Chairman 35 Quorum 35 Power to Adjourn 35 Show of Hands 35 Poll 35 Voting 36 Persons Entitled to be Present 36 Regulations 36 Certain Powers Exercisable by Extraordinary Resolution 37 Definition of “Extraordinary Resolution” 38 Resolutions Binding on all Warrantholders 38 Holdings by Company Disregarded 39 Minutes 39 Powers Cumulative 39 Instruments in Writing 39 ARTICLE 7 SUPPLEMENTAL INDENTURES AND SUCCESSOR COMPANIES 39 Provision for Supplemental Indenture for Certain Purposes 39 Successor Companies 41 Successor Body Corporate Substituted 41 ARTICLE 8 CONCERNING THE WARRANT AGENT 41 Rights and Duties of Warrant Agent 41 Evidence, Experts and Advisors 42 Documents, Moneys, etc. Held by Warrant Agent 43 - ii - Action by Warrant Agent to Protect Interests 43 Warrant Agent not Required to give Security 43 Protection of Warrant Agent 44 Replacement of Warrant Agent 45 Conflict of Interest 46 Acceptance of the Warrant Agent 46 Warrant Agent’s Authority to Carry on Business 46 Not Bound to Act 47 ARTICLE 9 GENERAL 47 Satisfaction and Discharge of Indenture 47 Force Majeure 47 Sole Benefit of Parties and Warrantholders 48 Discretion of Directors 48 Privacy 48 Counterparts and Formal Date 48 Language 49 Assignment 49 Benefit of the Agreement 49 - iii - THIS COMMON SHARE PURCHASE WARRANT INDENTURE is made as of the 15th day of August, 2011. BETWEEN: LORUS THERAPEUTICS INC., a company existing under the laws of Canada (hereinafter the “Company”) AND: COMPUTERSHARE TRUST COMPANY OF CANADA, a trust company duly organized and existing under the laws of Canada (hereinafter called the “Warrant Agent”). RECITALS WHEREAS: A. The Company may issue up to 10,000,000 Warrants under this Indenture pursuant to the Offering; B. Each Warrant will be exercisable to acquire, subject to adjustment in stated circumstances, one Share at the Exercise Price at any time before the Warrant Expiry Time on the Warrant Expiry Date on the terms and conditions set forth herein; C. The Company is duly authorized to create and issue the Warrants to be issued as herein provided; D. The Warrant Agent has agreed to enter into this Indenture and to hold all rights, interests and benefits contained herein for and on behalf of the persons who become Warrantholders; and E. The foregoing recitals A, B and C are made as representations and statements of fact by the Company and not by the Warrant Agent. NOW THEREFORE, in consideration of the premises and for other good and valuable consideration, the receipt and sufficiency whereof is hereby acknowledged, the Company hereby appoints the Warrant Agent as trustee, for the Warrantholders, to hold all rights, interests and benefits contained herein for and on behalf of those persons who become holders of Warrants from time to time issued pursuant to this Indenture and the parties hereto agree as follows: ARTICLE 1 INTERPRETATION Definitions In this Indenture and in the Warrant Certificates: “1933 Act” means the United States Securities Act of 1933, as amended; “Affiliate” has the meaning ascribed to that term in the Canada Business Corporations Act; “Applicable Legislation” means the provisions of the Canada Business Corporations Act, as from time to time amended, and any statute of Canada or a province thereof, and the published regulations and rules under any such named or other statute relating to trust indentures or the rights, duties or obligations of corporations and trustees under trust indentures as are from time to time in force and applicable to this Indenture; “auditors” of the Company means a chartered accountant or firm of chartered accountants as may be duly appointed as auditor of the Company from time to time and that are qualified under National Instrument 52-108 - Auditor Oversight; “business day” means a day that is not a Saturday, Sunday or civic or statutory holiday in the City of Toronto, Ontario; “Clearing Agency” means CDS Clearing and Depository Services Inc., its nominees or any successors thereto, or any other organization registered as a “clearing agency” pursuant to the securities legislation of any jurisdiction of Canada, as in effect from time to time, and any additional qualified clearing agency that carries on business within or outside Canada for Warrantholders resident in the relevant jurisdiction, or any of the foregoing, as the context may require, all as may be designated by the Company from time to time; “Closing Date”means the date of closing of the Offering as confirmed in writing by the Company; “Convertible Securities” means securities of the Company or any other issuer that are convertible into or exchangeable or exercisable for or otherwise carry the right to acquire, whether directly or indirectly through one or more Convertible Securities, Shares; “Corporate Reorganization” has the meaning ascribed thereto in Section3.6.7; “Current Market Price”, at any date, means the volume weighted average trading price per Share at which the Shares have traded on the Exchange or such other stock exchange which constitutes the principal trading market (by volume) for the Shares during the twenty consecutive trading days ending on the third trading day immediately before such date, and the volume weighted average trading price shall be determined by (i) dividing the aggregate sale price of all Shares sold on the Exchange or market, as the case may be, during the twenty consecutive trading days by (ii) the number of Shares sold; and provided further that if the Shares are not then listed or traded on any Exchange, then the Current Market Price shall, absent manifest error, be determined by such firm of independent chartered accountants as may be selected by the Directors.Whenever the Current Market Price is required to be determined hereunder, the Company shall deliver to the Warrant Agent a certificate of an officer specifying such Current Market Price and setting out the details of its calculation.In the event of any subsequent dispute as to the determination of the Current Market Price, the Company’s auditors shall make such determination which, absent manifest error, shall be binding for all purposes hereunder; - 2 - “Date of Issue” means the date upon which Warrants are issued from time to time, each such date being the “Date of Issue”; “Directors” means the board of directors of the Company and reference to actions taken by the Directors shall mean any action by the Directors as a board or by any authorized committee thereof; “dividends” means dividends (payable in cash or in securities, property or assets of equivalent value) declared payable on the Shares or other securities of the Company, as applicable; “Exchange” means the Toronto Stock Exchange, or if the Shares are not listed on that exchange, such other stock exchange or quotation system on which the Shares may then be listed, traded or quoted, as applicable; “Exercise Price” means $0.45 per Share, as adjusted in accordance with the terms of this Indenture, from time to time; “Extraordinary Resolution” means an extraordinary resolution of Warrantholders as defined in Section6.12 and includes a written instrument signed by Warrantholders pursuant to the provisions of Section6.12; “Indenture”, “herein”, “hereto”, “hereunder”, “hereof”, “hereby” and similar expressions mean or refer to this Indenture and not to any particular Article, Section, subsection, paragraph, clause, subdivision or portion hereof and include any indenture, deed or instrument supplemental or ancillary hereto; and the expressions “Article”, “Section”, “subsection” and “paragraph” followed by a number mean and refer to the specified Article, Section, subsection or paragraph of this Indenture; “Offering” means the prospectus offering of up to 10,000,000 Units in the Qualifying Jurisdictions; “Participant” means a broker, dealer, bank or other financial institution or other person who maintains an account for clearing and holding securities, including Warrants, with a Clearing Agency or its nominee and on whose behalf a Clearing Agency or its nominee holds Warrants; “person” means an individual, a corporation, a partnership, a government or any department or agency thereof, a joint venture, a trust, an estate, an unincorporated organization and the heirs, executors, administrators or other legal representatives of an individual; and pronouns and other words importing persons have a similarly extended meaning; “Qualifying Jurisdictions” means the Provinces of Ontario, British Columbia and Alberta and such other jurisdictions which are confirmed in writing by the Company; “Regulation S” means Regulation S under the 1933 Act; “Securities Commissions” means, collectively, the securities commissions or other securities regulatory authorities under the applicable Securities Laws of each of the Canadian Qualifying Jurisdictions; - 3 - “Securities Laws” means, collectively, the applicable securities laws of each of the Canadian Qualifying Jurisdictions and the respective regulations made and forms prescribed thereunder together with all applicable published policy statements, rules, instruments, blanket orders and rulings of the Securities Commissions; “Shares” means a fully paid and non-assessable common share without par value in the capital of the Company as constituted on the date hereof, provided that in the event of any adjustment pursuant to Article 3, “Shares” will thereafter mean the shares or other securities or property resulting from such adjustment that a Warrantholder is entitled to acquire on exercise of a Warrant after the adjustment; “Shareholder” means an owner of record of one or more Shares or shares of any other class or series of the Company; “Share Reorganization” has the meaning ascribed thereto in Section3.6.2; “Subsidiary” means a corporation, a majority of the outstanding voting shares of which is owned, directly or indirectly, by the Company, or by one or more Subsidiaries of the Company and, as used in this definition, “voting shares” means shares of a class or classes ordinarily entitled to vote for the election of a majority of the directors of a corporation irrespective of whether or not shares of any other class or classes shall have or might have the right to vote for directors by reason of the happening of any contingency, whether or not such contingency shall have happened; “trading day” means a day on which the Exchange is open for business; “United States” means the United States as that term is defined in Regulation S under the 1933 Act; “Units” means the units of the Company issued pursuant to the Offering at a purchase price of $0.40 per Unit, each Unit comprised of one previously unissued Share and one Warrant; “U.S. Person” means a U.S. person as that term is defined in Regulation S under the 1933 Act; “Warrant Agent” means Computershare Trust Company of Canada or any lawful successor thereto from time to time under this Indenture; “Warrant Certificate” means a certificate substantially in the form specified in Schedule“A” hereto evidencing one or more Warrants; “Warrant Exercise Form” means the exercise form forming part of each Warrant Certificate as more particularly described in Section3.1.4 hereof; “Warrant Expiry Date” means the date that is 5 years following the Closing Date, provided that if on any day the 10-day volume weighted average trading price of the Shares on the Exchange equals or exceeds 200% of the Exercise Price, then upon the Company sending the Warrantholders written notice of such date and issuing a news release announcing such date, the Warrants shall only be exercisable for a period of 30 days following the date on which such written notice is sent to Warrantholders; - 4 - “Warrant Expiry Time” means 5:00 p.m. (Toronto time) on the Warrant Expiry Date; “Warrantholder” or “Holder” means with respect to the Warrants, a person entered on the register to be maintained under Section2.10 as the registered holder of a Warrant for the time being; and “Warrants” means the Share purchase warrants of the Company issued and certified hereunder and for the time being outstanding, each exercisable into one, previously unissued Share upon due exercise and payment of the Exercise Price at any time prior to the Warrant Expiry Time. Meaning of “outstanding” for Certain Purposes Every Warrant Certificate countersigned by the Warrant Agent shall be deemed to be outstanding until the Warrant Expiry Time or until it shall be surrendered to the Warrant Agent upon the exercise thereof pursuant to Article 3, provided however that: (a) a Warrant which has been partially exercised shall be deemed to be outstanding only to the extent of the unexercised part of the Warrant; (b) where a Warrant Certificate has been issued in substitution for a Warrant Certificate which has been lost, stolen or destroyed, only one of them shall be counted for the purpose of determining the number of Warrants outstanding; and (c) for the purpose of any provision of this Indenture entitling holders of outstanding Warrants to vote, sign consents, requests or other instruments or take any other action under this Indenture, Warrants owned legally or equitably by the Company or any Subsidiary or Affiliate thereof shall be disregarded, except that: (i) for the purpose of determining whether the Warrant Agent shall be protected in relying on any such vote, consent, request or other instrument or other action, only the Warrants of which the Warrant Agent has notice that they are so owned by the Company or any Subsidiary or Affiliate shall be so disregarded; and (ii) Warrants so owned which have been pledged in good faith other than to the Company or any Subsidiary thereof shall not be so disregarded if the pledgee shall establish to the satisfaction of the Warrant Agent the pledgee’s right to vote the Warrants in his discretion free from the control of the Company or any Subsidiary or Affiliate thereof, as the case may be, and the terms of the pledge thereof as to the right to vote shall govern. Day not a Business Day If the day on or before which any action would otherwise be required to be taken or is contemplated to commence hereunder is not a business day, then that action will be required to be taken and such procedure will commence on or before the requisite time on the next succeeding day that is a business day. - 5 - Words Importing the Singular and Gender Words importing the singular include the plural and vice versa and words importing a particular gender include all genders. Time of the Essence Time shall be of the essence in this Indenture and in the Warrant Certificates. Interpretation not Affected by Headings, etc. The division of this Indenture into Articles, and Sections and subsections, the provision of a table of contents and the insertion of headings are for convenience of reference only and shall not affect the construction or interpretation hereof. Applicable Law and Attornment This Indenture and the Warrant Certificates shall be governed by and construed in accordance with the laws of the Province of Ontario and the federal laws of Canada applicable therein and shall be treated in all respects as Ontario contracts. The parties irrevocably attorn and submit to the non-exclusive jurisdiction of the Courts of the Province of Ontario with respect to any matter arising under or related to this Indenture. Trust Indenture Legislation 1.8.1If and to the extent that any provision of this Indenture limits, qualifies or conflicts with a mandatory requirement of Applicable Legislation, the mandatory requirement will prevail. 1.8.2Each of the Company and the Warrant Agent will at all times in relation to this Indenture and any action to be taken hereunder observe and comply with and be entitled to the benefits of Applicable Legislation. Beneficiaries This Indenture is entered into by the Warrant Agent for the benefit of all such persons who are issued Warrants and each of them will, upon such issuance, be entered in the register as Warrantholders. The Warrant Agent hereby declares that it holds all rights, interest and benefits to be derived therefrom for and on behalf of all such persons in accordance with the terms and restrictions contained herein. Each such person by its acceptance of the Warrants issued to it, is consenting to be bound by the terms of this Indenture. Conflicts In the event there is any conflict between this Indenture and any Warrant Certificate, the provisions in this Indenture shall govern and prevail. - 6 - Severability In the event that any provision hereof shall be determined to be invalid or unenforceable in any respect, such determination shall not affect such provision in any other respect or any other provision hereof, all of which shall remain in full force and effect. Entire Agreement This Indenture and the agreements referred to herein constitute the entire agreement between the parties hereto relating to the subject matter hereof and supersedes all prior and contemporaneous agreements, understandings, negotiations and discussions, whether oral or written, of the parties and there are no general or specific warranties, representations or other agreement by or among the parties in connection with the entering into of this Indenture or the subject matter hereof except as specifically set forth herein. Currency Unless otherwise stated, all dollar amounts referred to in this Indenture are references to Canadian dollars. ARTICLE 2 ISSUE OF WARRANTS Creation and Issue of Warrants 2.1.1The Company hereby creates and authorizes for issuance up to 10,000,000 Warrants, each Warrant entitling Warrantholders to acquire, upon payment of the Exercise Price and subject to adjustment, one Share for each whole Warrant.On the Closing Date, Warrant Certificates will be executed by the Company and delivered to the Warrant Agent, certified by or on behalf of the Warrant Agent and delivered upon written order of the Company by the Warrant Agent to the Company or to the order of the Company pursuant to an order of the Company, without any further act of or formality on the part of the Company. 2.1.2Subject to the provisions hereof, the number of Warrants issued under this Indenture are limited in the aggregate to 10,000,000and each Warrant entitles the holder thereof to acquire from and after the Date of Issue up to and including the Warrant Expiry Time, upon payment of the Exercise Price, one previously unissued Share, provided that the number of Shares receivable on exercise of a Warrant and the Exercise Price thereof is subject to increase or decrease so as to give effect to the adjustments required by this Indenture. Form of Warrants 2.2.1The Warrants may be issued in both certificated and uncertificated form. All Warrants issued in certificated form shall be evidenced by Warrant Certificates (including all replacements issued in accordance with this Indenture). All Warrants issued to the Clearing Agency may be in either certificated or uncertificated form, such uncertificated form being evidenced by a book position on the register of Warrantholders to be maintained by the Warrant Agent in accordance with Section 2.10. - 7 - 2.2.2Transaction statements in respect of uncertificated Warrants, other than those for which the Clearing Agency is the holder, shall be delivered by the Warrant Agent on behalf of the Company. The Warrant Agent is hereby appointed as sole keeper of the register and as the exclusive agent of the Company for purposes of executing and delivering transaction statements and statements of account. 2.2.3In the case of uncertificated Warrants, other than those for which the Clearing Agency is the holder, the Company will cause (a) transaction statements to be delivered to Warrantholder, within ten (10) business days after any original issuance, registration of transfer, exchange, cancellation, or correction or other change in the register (other than a change referred to in this clause (b)(ii) below) relating thereto; and (b) statements of account to be delivered to the holders, (i) within ten (10) business days after a change has been made in the register to reflect a change of name or address of a holder and (ii)as promptly as practicable upon request of a holder of uncertificated Warrants. 2.2.4Any transaction statements and statements of account required to be delivered hereunder for the uncertificated Warrants shall be sufficiently delivered if sent by first class mail to the address of the person entitled thereto as shown on the register of holders (with any statement of account in respect of a change of address to be sent in duplicate to both the old and new such address). Form and Terms of Warrant Certificates Warrant Certificates shall be substantially in the form set out in Schedule “A” hereto with such additions, variations or omissions as may be permitted by the provisions of this Indenture or may from time to time be agreed upon between the Company and the Warrant Agent and shall be numbered in the manner as the Company, with the approval of the Warrant Agent, may prescribe.All Warrants are, save as to denominations, of like tenor and effect.The Warrant Certificates may be engraved, printed, lithographed, or partly in one form and partly in another, as the Company may determine.No change in the form of the Warrant Certificates is required by reason of any adjustment made pursuant to this Indenture in: (i) the number of Warrant Shares which may be acquired pursuant to the exercise of the Warrants; (ii) the Exercise Price; or (iii) the Warrant Expiry Date.No Warrant Certificates representing fractional Warrants will be issued under this Indenture, and save and except as otherwise provided for herein, any fractional Warrants will be rounded down to the nearest whole Warrant. Issue of Warrant Certificates Warrant Certificates to be issued and delivered from time to time under this Indenture shall be executed by the Company and certified by the Warrant Agent pursuant to or upon the written order of the Company, without the Warrant Agent receiving any consideration therefor. Warrantholder not a Shareholder Nothing in this Indenture or in the ownership of a Warrant evidenced by a Warrant Certificate, or otherwise, will be construed as conferring on a Warrantholder any right or interest whatsoever as a Shareholder, including but not limited to any right to vote at, to receive notice of, or to attend, any meeting of Shareholders or any other proceeding of the Company or any right to receive any dividend or other distribution, except as provided for in this Indenture or in the Warrant Certificate. - 8 - Execution of Warrant Certificates Warrant Certificates may be signed by any one director or officer of the Company manually or may be engraved, lithographed, or otherwise mechanically or photostatically reproduced or printed in facsimile and shall be dated the Date of Issue.A facsimile signature upon any Warrant Certificate is for all purposes hereof deemed to be the signature of the person whose signature it purports to be and to have been signed at the time such facsimile signature is reproduced.Notwithstanding that any of the persons whose signature appears on any Warrant Certificates as one of the officers or directors may no longer, before the certification and delivery of the Warrant Certificate, hold the official capacity in which he signed, any Warrant Certificate signed as aforesaid shall be valid and binding upon the Company when the Warrant Certificate has been certified by the Warrant Agent in accordance with Section2.7 and the registered holder thereof shall be entitled to the benefits of this Indenture. Certification by Warrant Agent 2.7.1No Warrant Certificate shall be issued, or if issued, shall be valid or entitle the holder to the benefit hereof until it has been certified by the Warrant Agent by being manually countersigned by or on behalf of the Warrant Agent and the countersignature upon any Warrant Certificate shall be conclusive evidence as against the Company that the Warrant Certificate so countersigned has been duly issued hereunder and is a valid obligation of the Company, and that the Warrantholder is entitled to the benefit hereof. 2.7.2The countersigning by or on behalf of the Warrant Agent on any Warrant Certificate issued hereunder shall not be construed as a representation or warranty by the Warrant Agent as to the validity of this Indenture or of the Warrants and the Warrant Agent shall in no respect be liable or answerable for the use made of any Warrant Certificate or of the consideration therefor, except as otherwise specified herein.The countersignature of or on behalf of the Warrant Agent shall, however, be a representation and warranty by the Warrant Agent that the Warrant Certificate has been duly countersigned by or on behalf of the Warrant Agent pursuant to the provisions of this Indenture or the Warrant Certificate. 2.7.3In the case of Warrants issued in uncertificated form, the Warrant Agent shall authenticate uncertificated Warrants (whether upon original issuance, exchange, registration of transfer, or otherwise) by completing its internal procedures and the Company shall, and hereby acknowledges that it shall, thereupon be deemed to have duly and validly issued such uncertificated Warrants under this Indenture. Such authentication shall be conclusive evidence that such uncertificated Warrants have been duly issued hereunder and that the holder or holders are entitled to the benefits of this Indenture. The register shall be final and conclusive evidence as to all matters relating to uncertificated Warrants with respect to which this Indenture requires the Warrant Agent to maintain records or accounts. In case of differences between the register at any time and any other time the register at the later time shall be controlling, absent manifest error. - 9 - Exchange of Warrant Certificates The holder of a Warrant Certificate may at any time after the date of issue thereof and before the Warrant Expiry Time, upon surrender thereof to the Warrant Agent at its principal transfer office in the City of Toronto, Ontario or at any other place that is designated by the Company with the approval of the Warrant Agent, exchange the same for Warrant Certificates entitling the holder to subscribe in the aggregate for the same number of Shares for which the holder may subscribe under the surrendered Warrant Certificate.On each exchange, the Warrant Agent may levy a charge sufficient to reimburse it for any tax or other governmental charge required to be paid, which shall be paid by the party requesting the exchange, and, in addition, a reasonable charge for every Warrant Certificate issued upon the exchange and such additional charge shall be paid by the Company promptly, as a condition precedent thereto.The Company shall execute and the Warrant Agent shall certify in accordance with Sections 2.6 and 2.7 all Warrant Certificates necessary to carry out exchanges contemplated herein. Issue in Substitution for Lost Certificates 2.9.1If a Warrant Certificate that is issued and certified becomes mutilated or is lost, destroyed or stolen, the Company, subject to applicable law and subject to subsection2.9.2, will issue and thereupon the Warrant Agent will countersign or certify and deliver a new certificate of like denomination, date and tenor as the one mutilated, lost, destroyed or stolen in exchange for and in place of and on surrender and cancellation of the mutilated certificate or in lieu of and in substitution for the lost, destroyed or stolen certificate, and the substituted Warrant Certificate shall entitle the holder thereof to the same rights and benefits and will bear the same legends, if applicable, as the certificate being replaced and shall rank equally in accordance with its terms with all other Warrant Certificates issued or to be issued hereunder. 2.9.2The applicant for the issue of a new certificate pursuant to this section will bear the cost of the issue thereof and in case of loss, destruction or theft will, as a condition precedent to the issue thereof furnish to the Company and the Warrant Agent such evidence of ownership and of the loss, destruction or theft of the certificate to be replaced as is satisfactory to the Company and to the Warrant Agent in their discretion. 2.9.3The Warrant Agent and the Company may require such applicant to furnish an indemnity and surety bond in amount and form satisfactory to the Company and to the Warrant Agent, in their discretion, acting reasonably, and the applicant shall pay the reasonable charges of the Company and the Warrant Agent in connection therewith. Registration and Transfer of Warrants 2.10.1The Company shall cause to be kept by the Warrant Agent at the principal offices of the Warrant Agent in the City of Toronto, Ontario and at such other place or places, if any, as the Company may designate with the approval of the Warrant Agent, registers in which shall be entered in alphabetical order the names and addresses (including street and number, if any) of the holders of Warrants and particulars of the Warrants held by them respectively.Such registration shall be noted on the Warrant Certificates, if issued, by the Warrant Agent. - 10 - 2.10.2The Warrants may only be transferred in accordance with applicable Securities Laws and any other applicable securities laws and upon compliance with the conditions set forth herein.No transfer of a Warrant shall be valid unless (i) in the case of Warrants evidenced by Warrant Certificates, made on any one of the registers upon surrender of the Warrant Certificate to the Warrant Agent accompanied by a written instrument of transfer in the form attached to the Warrant Certificate, and executed by the registered holder or his executors, administrators or other legal representatives or his or their attorney duly appointed by an instrument in writing in form and execution satisfactory to the Warrant Agent, or (ii) in the case of Warrants evidenced by global Warrant Certificates, made in accordance with Section 2.16, and, in each case, upon compliance with such reasonable requirements, including those set forth in Section2.15 hereof, if applicable, as the Warrant Agent may prescribe, nor, except in the case where a new Warrant Certificate is issued upon a transfer, unless the transfer shall have been noted by the Warrant Agent. 2.10.3Upon compliance with all conditions required by this Indenture or any applicable laws, the transferee is entitled to be, and shall be, entered on one of the registers as the owner of the Warrants free from all equities or rights of set-off or counterclaim between the Company and his transferor or any previous holder of the Warrants, save in respect of the equities of which the Company is required to take notice by statute or by order of a court of competent jurisdiction or by applicable law. 2.10.4The Company shall also cause to be kept by the Warrant Agent at the principal office of the Warrant Agent in the City of Toronto, Ontario and at such other place or places, if any, as the Company may designate with the approval of the Warrant Agent, registers in which all transfers of Warrants and the date and other particulars of each transfer shall be set out. 2.10.5Upon becoming a Warrantholder in accordance with the provisions of this Indenture, the transferee thereof shall be deemed to have acknowledged and agreed to be bound by this Indenture.Upon registration of such transferee as the Warrantholder of the Warrant, the transferor shall cease to have any further rights under this Indenture with respect to such Warrants or Shares issuable in respect thereof. 2.10.6Subject to the provisions of this Indenture and applicable law, the registered Warrantholder is entitled to the rights and privileges attaching to the Warrants, and the issue of Shares by the Company on exercise of Warrants by any Warrantholder thereof in accordance with the terms and conditions herein contained discharges all responsibilities of the Company and the Warrant Agent with respect to such Warrants and neither the Company nor the Warrant Agent is bound to inquire into the title of any such registered holder. 2.10.7The Company and the Warrant Agent shall deem and treat the registered holder of any Warrant as the absolute legal and beneficial owner thereof for all purposes and neither the Company nor the Warrant Agent is affected by any notice to the contrary. 2.10.8Subject to applicable law, neither the Company nor the Warrant Agent shall be bound to take notice of or see to the execution of any trust, whether express, implied or constructive, in respect of any Warrant or Warrant Certificate, and may transfer the same on the direction of the person registered as the holder thereof, as though that person were the beneficial owner thereof. - 11 - 2.10.9The register required to be kept in the City of Toronto, Ontario shall at all reasonable times during the regular business hours of the Warrant Agent be open for inspection by the Company or any Warrantholder.The Warrant Agent shall from time to time when requested to do so by the Company or by a Warrantholder and, if required, by the Warrant Agent, upon payment by the Company or Warrantholder of a reasonable fee, furnish the Company or the Warrantholder, as the case may be, with a list of names and addresses of holders of Warrants entered on the registers kept by them and showing the number of Warrants held by each such holder. 2.10.10A Warrantholder shall be entitled to rights evidenced by that Warrant free from all equities or rights of set-off or counterclaim between the Company and the original or any intermediate holder thereof, save in respect of equities of which the Company or the transferee is required to take notice by statute or by order of a court of competent jurisdiction. Enforcement of Rights of Warrantholders 2.11.1Subject to the rights which are hereby conferred upon the Warrant Agent and subject to the provisions of Section8.1, all or any of the rights conferred upon a Warrantholder by the terms of the Warrants held by him and/or by the terms of this Indenture may be enforced by such Warrantholder by appropriate legal proceedings.The Warrant Agent shall also have the power at any time and from time to time to institute and to maintain such suits and proceedings as it may reasonably be advised shall be necessary or advisable to preserve and protect the interests of the Warrantholder. Warrants to Rank Pari Passu Except as otherwise provided herein, all Warrants will rank pari passu, whatever may be the actual dates of issue of the Warrant Certificates that represent them. Notice to Warrantholders 2.13.1Unless herein otherwise expressly provided, a notice to be given hereunder to Warrantholders will be deemed to be validly given if the notice is sent by first class mail, postage prepaid, addressed to the holders or delivered by hand or prepaid overnight courier (or so mailed to certain holders and so delivered to the other holders) at their respective addresses appearing on any of the registers above mentioned; and if in the case of joint holders of any Warrant more than one address appears on the register in respect of the joint holding, the notice shall be addressed or delivered, as the case may be, only to the first address so appearing. 2.13.2Any notice so given by mail or so delivered by hand shall be deemed to have been given on the fifth business day after it has been mailed or on the day upon which it has been delivered, or if sent by facsimile on the first business day following the transmission, as the case may be.In determining under any provision hereof the date when notice of any meeting or other event must be given, the date of giving the notice shall be included and the date of the meeting or other event shall be excluded.Accidental error or omission in giving notice or accidental failure to mail notice to any Warrantholder shall not invalidate any action or proceeding founded thereon. - 12 - 2.13.3If, by reason of a strike, lockout or other work stoppage, actual or threatened, involving postal employees, a notice to be given to the Warrantholders hereunder could reasonably be considered unlikely to reach or to be delayed in reaching its destination, the notice will be valid and effective only if it is published once in the Report on Business section in the national edition of The Globe and Mail newspaper, or, if there is a disruption of circulation of that newspaper, once in an English language newspaper of general circulation and approved by the Warrant Agent in the Cities of Vancouver, Calgary, Regina, Winnipeg, Toronto and Montreal and, in the case of notice convening a meeting of Warrantholders, with such additional publications, in the same or in other cities or both, as the Warrant Agent deems necessary for the reasonable protection of the Warrantholders or to comply with any applicable requirement of law or a stock exchange on which the Shares are listed and if a daily newspaper of general circulation is not, for any reason, published at the time in the English language in any city, the notice may be published in any other publication available in that city as is acceptable to the Warrant Agent.A notice so given will be deemed to have been given on the day on which it has been published in all of the cities in which publication was required (or first published in all the cities if more than one publication in any of them is required). 2.13.4Any mailings to or from outside of Canada shall be made by postage prepaid first class mail or by prepaid overnight courier. Notice to the Company or the Warrant Agent 2.14.1Unless herein otherwise expressly provided, a notice to be given hereunder to the Company or the Warrant Agent will be validly given if delivered or if sent by postage prepaid mail or if transmitted by facsimile: (a) if to the Company: Lorus Therapeutics Inc. 2 Meridian Road Toronto, Ontario M9W 4Z7 Attention: Chief Financial Officer Facsimile: (416) 798-2200 With a copy, which shall not constitute notice to the Company, to: McCarthy Tétrault LLP 66 Wellington Street West Suite 5300, TD Bank Tower Toronto Dominion Centre Toronto, Ontario M5K 1E6 Attention: Vanessa Grant Facsimile: (403) 868-0673 - 13 - (b) if to the Warrant Agent: Computershare Trust Company of Canada 100 University Avenue, 9th Floor Toronto, Ontario M5J 2Y1 Attention: Manager, Corporate Trust Department Facsimile: (416) 981-9777 and any notice delivered in accordance with the foregoing will be deemed to have been received on the date of delivery or, if mailed, on the fifth business day following the day of the mailing of the notice, or if transmitted by facsimile, on the first business day following the transmission. 2.14.2The Company or the Warrant Agent, as the case may be, may from time to time notify the other in the manner provided in Section 2.14.1of a change of address which, from the effective date of the notice and until changed by like notice, will be the address of the Company or the Warrant Agent, as the case may be, for all purposes of this Indenture. A copy of any notice of change of address pursuant to this section 2.14.2 shall be available for inspection by Warrantholders at the principal transfer office of the Warrant Agent in the City of Toronto, Ontario during normal business hours. 2.14.3If, by reason of a strike, lockout or other work stoppage, actual or threatened, involving postal employees, a notice to be given to the Warrant Agent or to the Company hereunder by registered mail could reasonably be considered unlikely to reach or to be delayed in reaching its destination, the notice will be valid and effective only if it is delivered to an officer of the party to which it is addressed or if it is delivered to that party at the appropriate address provided in Section 2.14.1 by cable, facsimile, telegram, or other means of prepaid transmitted, recorded communication, and any notice delivered in accordance with the foregoing will be deemed to have been received on the date of delivery to the officer or if delivered by cable, facsimile, telegram, telex or other means of prepaid, transmitted, recorded communication, on the first business day following the date of the sending of the notice. 2.14.4Any mailings to or from outside of Canada shall be made by registered airmail, postage prepaid or by prepaid courier. Transfer Restrictions and Legends 2.15.1The Warrant Agent understands and acknowledges that the Warrants and the Shares issuable upon exercise of the Warrants have not been and will not be registered under the 1933 Act or the securities laws of any state of the United States. Global Warrant Certificates 2.16.1Warrants may, upon original issuance, be issued in the form of one or more global Warrant Certificates, representing the Warrants to be delivered to the Clearing Agency by or on behalf of the Company in respect of such Warrants. The Warrants shall initially be registered on the Warrant register in the name of the Clearing Agency or its nominee and no Warrantholder will receive definitive Warrant Certificates representing such Warrantholder’s interest in the Warrants, except as provided in Section 2.16.3 or upon due request by such Warrantholder. Unless and until definitive Warrants have been issued to the applicable Warrantholders pursuant to Section 2.16.3: - 14 - (a) the provisions of this Section 2.16 shall be in full force and effect; (b) the Company and the Warrant Agent may deal with the Clearing Agency or its nominee for all purposes (including the making of payments and the delivery of any notice, report or other communication) as the registered holder of the Warrants and as the authorized representative of the respective Warrantholders; (c) to the extent that the provisions of this Section 2.16 conflict with any other provisions of this Indenture, the provisions of this Section 2.16 shall prevail; (d) the rights of the respective Warrantholders shall be exercised only through the Clearing Agency (directly or by proxy in favour of the respective Participants) and shall be limited to those established herein and by law; (e) all transfers and exchanges of Warrants evidenced by a global certificate must be made through the Clearing Agency and any person transferring a Warrant in such manner shall be deemed to have transferred to the transferee all of such person’s rights and obligations in respect thereof; all transferees of Warrants shall be deemed to have received and accepted such transfer and be deemed to have agreed to be bound by the provisions of this Indenture; (f) all transfers of beneficial ownership in any Warrant represented by a global Warrant Certificate will be effected only (i) with respect to the interest of a Participant, through records maintained by the Clearing Agency or its nominee for such global Warrant Certificate, and (ii) with respect to the interest of any person other than a Participant, through records maintained by Participants. Beneficial owners of Warrants who are not Participants but who desire to sell or otherwise transfer ownership of or any other interest in Warrants represented by such global Warrant Certificate may do so only through a Participant; and (g) for purposes of any provision of this Indenture requiring or permitting actions with the consent of, or at the direction of, holders of Warrants evidencing a specified percentage of the aggregate unpaid principal amount of Warrants then outstanding, the Warrant Agent is entitled to act and rely upon the instructions of the Clearing Agency that it has received instructions, directly or indirectly through its respective Participants, to such effect from such Warrantholders owning or representing, respectively, the requisite percentage of Warrants. 2.16.2Each of the parties hereto acknowledges and agrees that such Warrantholders, through their respective Participants, are collectively entitled, under the terms hereof, to all of the rights accorded to registered holders of Warrants and are bound by all of the obligations of such Warrantholders. - 15 - 2.16.3If Warrants have been issued in the manner described by Section 2.16.1 and (i) the Company or the Clearing Agency advises the Warrant Agent that the Clearing Agency is no longer willing or able to discharge properly its responsibilities as the Clearing Agency with respect to such Warrants and the Clearing Agency is unable to locate a qualified successor; (ii) the Company, at its option, advises the Warrant Agent that it elects to terminate the use of the global certificate procedure described in Section 2.16.1 with respect to the Warrants; or (iii) the book-entry only system administered by the Clearing Agency ceases to exist, then the Warrant Agent shall notify the relevant holders of the Warrants, through the Clearing Agency, of the occurrence of any such event and of the availability of definitive Warrant Certificates to Warrantholders requesting the same. Upon surrender by the Clearing Agency of a global certificate or certificates representing the Warrants and accompanied by registration instructions from the Clearing Agency for re-registration, and provided that the Company shall have provided the Warrant Agent with sufficient blank forms of certificates representing definitive Warrants, the Warrant Agent shall forthwith certify and deliver such definitive Warrants. Neither the Company nor the Warrant Agent shall be liable to a Warrantholder or any other person for any delay in delivery of such instructions and may conclusively act and rely on, and shall be protected in acting and relying on, such instructions.
